MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. I agree that the Supreme Court’s disapproval of our use of the expression “new prosperity” does not alter the remainder of our analysis of the wrongful dissolution claim. And the remaining divisions of our earlier opinion, which were not addressed or considered by the Supreme Court, remain the law of the case. See Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001).
I write separately to emphasize that the parties and the trial court should not be misled by the Supreme Court’s judgment line, which indicates reversal. That reversal does not reflect acceptance of Jordan’s argument on certiorari. Jordan argued that this court had failed to sufficiently consider the issue of new or future prosperity. He argued that the firm’s clients had been his clients before the part*708nership formed and remained his clients after it dissolved. Consequently, according to Jordan, Moses had no claim on the firm’s new or future prosperity and therefore no claim for wrongful dissolution. The Supreme Court granted Jordan’s petition for certiorari in order to determine whether this court applied the proper legal analysis in reversing the grant of summary judgment on the wrongful dissolution claim. Jordan v. Moses, 291 Ga. 39 (727 SE2d 460) (2012).
Decided February 7, 2013.
Martenson, Hasbrouck & Simon, Peter V. Hasbrouck, Robinson & Associates, Mark E. Robinson, for appellant.
Blasingame, Burch, Garrard & Ashley, Gary B. Blasingame, Killian & Boyd, Robert P. Killian, for appellee.
The Supreme Court did find fault with our analysis of that claim. But it was not persuaded by Jordan’s argument. On the contrary, it found that this court’s error was using language that provided the foundation for his argument. The Supreme Court adopted Moses’s argument that we had erred in using the expression “new prosperity.” “The gravamen of a wrongful dissolution claim,” the Supreme Court held, “is a partner’s attempt to appropriate, through the dissolution, the assets or business of the partnership, which may include prospective business, without adequate compensation to the remaining partners.” Jordan, 291 Ga. at 43.